 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8                    (HONORABLE JANIS L. SAMMARTINO)
 9    UNITED STATES OF AMERICA,                     CASE NO. 20CR1582-JLS
10                       Plaintiff,                 ORDER GRANTING MOTION
                                                    TO CONTINUE MOTION
11           v.                                     HEARING/TRIAL SETTING
12    CRISTINA SANCHEZ-LOPEZ,
13                       Defendant.
14
15
16          IT IS HEREBY ORDERED that the motion to continue the
17   motion hearing/trial setting in this matter is GRANTED; the hearing now
18   scheduled for June 4, 2021 shall be continued until Friday, July 9, 2021 at 1:30
19   p.m.   Defendant shall file an acknowledgment of the new hearing date by June
20   25, 2021.
21          For the reasons set forth in the joint motion, the Court finds that the ends
22   of justice will be served by granting the requested continuance, and these
23   outweigh the interests of the public and the defendant in a speedy trial.
24   Accordingly, the delay     occasioned    by   this   continuance   is   excludable
25   pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)
26   (D).
27
           IT IS SO ORDERED.
28   Dated: June 2, 2021
